     Case 1:21-cv-00392-NONE-EPG Document 18 Filed 07/23/21 Page 1 of 29


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11     LUIS MANUEL GARCES,                               Case No. 1:21-cv-00392-EPG (PC)
12                        Plaintiff,                     FINDINGS AND RECOMMENDATIONS
                                                         RECOMMENDING THAT THIS ACTION
13            v.                                         PROCEED ON PLAINTIFF’S CLAIMS
                                                         AGAINST DEFENDANTS HERNANDEZ,
14     M. GAMBOA, et al.,                                HUBBARD, HUERTA, CATHEY, WOLF,
                                                         AND ALLISON FOR EXCESSIVE FORCE IN
15                        Defendants.                    VIOLATION OF THE EIGHTH
                                                         AMENDMENT AND AGAINST
16                                                       DEFENDANTS HERNANDEZ, HUBBARD,
                                                         RAVIJOT, IBARRA, CAMACHO, ARGON,
17                                                       RAMADAN, AND BOYD FOR
                                                         DELIBERATE INDIFFERENCE TO
18                                                       SERIOUS MEDICAL NEEDS IN
                                                         VIOLATION OF THE EIGHTH
19                                                       AMENDMENT AND THAT ALL OTHER
                                                         CLAIMS AND DEFENDANTS BE
20                                                       DISMISSED
21                                                       (ECF No. 15)
22                                                       OBJECTIONS, IF ANY, DUE WITHIN
                                                         TWENTY-ONE DAYS
23
                                                         ORDER DIRECTING CLERK TO ASSIGN A
24                                                       DISTRICT JUDDGE
25

26           Plaintiff Luis Manuel Garces (“Plaintiff”) is a state inmate proceeding pro se and in forma

27    pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

28    ///
                                                        1
     Case 1:21-cv-00392-NONE-EPG Document 18 Filed 07/23/21 Page 2 of 29


 1           I.      BACKGROUND

 2           Plaintiff filed the Complaint commencing this action on March 12, 2021. (ECF No. 1.) On

 3    April 21, 2021, Plaintiff filed a First Amended Complaint (“FAC”). (ECF No. 11.) The FAC

 4    brought claims against fifteen prison officials concerning the force used against Plaintiff during

 5    an incident on June 12, 2019, and his subsequent medical treatment. (Id.)

 6           On May 7, 2021, the Court entered a screening order finding that the FAC stated claims

 7    against Defendants V. Cathey, D. Hernandez, J. Hubbard, M. Huerta, and T. Wolf for excessive

 8    force in violation of the Eighth Amendment and Defendants Argon Lorena, Boyd Bonnie,

 9    Cathey, Camacho Emilia, Hernandez, Hubbard, Huerta, Ibarra Jaime, Ramadan Amir, Gill

10    Rajivot, and Wolf for deliberate indifference to serious medical needs in violation of the Eighth

11    Amendment. (ECF No. 12.) The Court found that the FAC failed to state any other claims. (Id.)

12    The Court gave Plaintiff thirty days to either “a. File a Second Amended Complaint; b. Notify the

13    Court in writing that he wishes to proceed only on the claims against Defendants Cathey,

14    Hernandez, Hubbard, Huerta, and Wolf for excessive force in violation of the Eighth Amendment

15    and Defendants Argon, Boyd, Cathey, Camacho, Hernandez, Hubbard, Huerta, Ibarra, Ramadan,

16    Rajivot, and Wolf for deliberate indifference to serious medical needs, in violation of the Eighth

17    Amendment; or c. Notify the Court in writing that he wants to stand on this complaint.” (Id. at

18    18.) On June 14, 2021, Plaintiff filed a Second Amended Complaint (“SAC”), which is now

19    before the Court for screening.

20           For the reasons that follow, the Court will recommend that this action proceed on

21    Plaintiff’s claims against Defendants Hernandez, Hubbard, Huerta, Cathey, Wolf, and Allison for

22    excessive force in violation of the Eighth Amendment and against Defendants Hernandez,

23    Hubbard, Ravijot, Ibarra, Camacho, Argon, Ramadan, and Boyd for deliberate indifference to
      serious medical needs in violation of the Eighth Amendment. The Court will also recommend that
24
      all other claims and defendants be dismissed for failure to state a claim upon which relief may be
25
      granted.
26
             Plaintiff has twenty-one days from the date of service of these findings and
27
      recommendations to file his objections.
28

                                                        2
     Case 1:21-cv-00392-NONE-EPG Document 18 Filed 07/23/21 Page 3 of 29


 1    I.      SCREENING REQUIREMENT

 2            The Court is required to screen complaints brought by inmates seeking relief against a

 3    governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

 4    Court must dismiss a complaint or portion thereof if the inmate has raised claims that are legally

 5    “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

 6    monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2).

 7    As Plaintiff is proceeding in forma pauperis, the Court may also screen the complaint under 28

 8    U.S.C. § 1915. “Notwithstanding any filing fee, or any portion thereof, that may have been paid,

 9    the court shall dismiss the case at any time if the court determines that the action or appeal fails to

10    state a claim upon which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii).

11            A complaint is required to contain “a short and plain statement of the claim showing that

12    the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not

13    required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere

14    conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

15    Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Plaintiff must set forth “sufficient factual

16    matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting

17    Twombly, 550 U.S. at 570). The mere possibility of misconduct falls short of meeting this

18    plausibility standard. Id. at 679. While a plaintiff’s allegations are taken as true, courts “are not

19    required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores, Inc., 572 F.3d 677, 681

20    (9th Cir. 2009) (citation and quotation marks omitted). Additionally, a plaintiff’s legal
21    conclusions are not accepted as true. Iqbal, 556 U.S. at 678.

22            Pleadings of pro se plaintiffs “must be held to less stringent standards than formal

23    pleadings drafted by lawyers.” Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (holding that

24    pro se complaints should continue to be liberally construed after Iqbal).

25    II.     ALLEGATIONS IN THE SECOND AMENDED COMPLAINT

26            The SAC names seventeen individuals as defendants: M. Gamboa, Warden at California
27    State Prison--Corcoran (“CSP-Corcoran”); Kern Klark, Chief Warden at CSP-Corcoran; D.

28    Hernandez, Sergeant and CSP-Corcoran; T. Sanders, Lieutenant at CSP-Corcoran; Babb, 3B Yard

                                                           3
     Case 1:21-cv-00392-NONE-EPG Document 18 Filed 07/23/21 Page 4 of 29


 1    Captain at CSP Corcoran; J. Hubbard, 3B Yard Sergeant at CSP-Corcoran; M. Huerta,

 2    Correctional Officer at CSP-Corcoran; V. Cathey, Correctional Officer at CSP-Corcoran; T.

 3    Wolf, Correctional Officer at CSP-Corcoran; Kathleen Allison, Board Director at Sacramento

 4    CDCR; Gill Ravijot, Doctor at CSP-Corcoran T.T.A.; Ibarra Jaime, Nurse at CSP-Corcoran

 5    T.T.A.; Camacho Emilia, Nurse at CSP-Corcoran 3-B Yard clinic; Argon Lorena, Nurse at CSP-

 6    Corcoran 3-B Yard clinic; Ramadan Amr., Doctor at CSP-Corcoran; Gallagher; and Boyd Donne,

 7    Regular Nurse at CSP-Corcoran 3-B Yard clinic. The SAC alleges the following facts:1

 8    Claim 1: Eighth Amendment Cruel and Unusual Punishment, Excessive Force/Battery and

 9    Claim 5: Eighth Amendment Cruel and Unusual Punishment, Battery on Restrained

10    Inmate (Plaintiff)

11               On June 12, 2019, Plaintiff approached an officer in front of the 3B Yard clinic and asked

12    to be protected for “life threats (safety concerns).” The officer secured Plaintiff until sergeants

13    were informed. Around 7:04 a.m., Sergeant Hernandez arrived and asked Plaintiff to get dressed

14    and follow him to his office. When Plaintiff entered the office, Sergeant Hubbard, Sergeant

15    Hernandez, and an officer later identified as V. Cathey were present. Sergeant Hubbard asked

16    Plaintiff to sit at the last chair close to his table, around eighteen feet from the door. Sergeant

17    Hernandez’s table was located to Plaintiff’s right and V. Cathey was standing on Plaintiff’s right

18    side in front of Sergeant Hernandez’s table.

19               Sergeant Hubbard started the interview and Sergeant Hernandez abruptly interrupted by

20    asking Plaintiff to identify the trouble maker on his computer screen. While Plaintiff was doing
21    so, Sergeant Hernandez swung open his baton and attempted to hit Plaintiff for no reason. Shortly

22    after, Sergeant Hubbard ordered Plaintiff to get down. While Plaintiff was getting down, V.

23    Cathey grabbed Plaintiff’s right shoulder and punched his jaw, knocking him out without any

24    warning. Plaintiff did not threaten, resist, or break any rules.

25               When Plaintiff woke up, he noticed that he was not on the same place where he was being

26    interviewed and was now face down behind the office’s door with his hands cuffed and leg
27    restraints on his legs. V. Cathey was on top of Plaintiff putting pressure on his neck and body,

28    1
          The SAC also references several exhibits. However, no exhibits were attached to the SAC.


                                                                  4
     Case 1:21-cv-00392-NONE-EPG Document 18 Filed 07/23/21 Page 5 of 29


 1    causing Plaintiff to experience shortness of breath and a lot of pain. Correctional Officers T. Wolf

 2    and Huerta were pulling up and twisting the leg restraints, forcing the lowest part of Plaintiff’s

 3    body to twist to the left side. T. Wolf and Huerta started to punch Plaintiff’s left ribs with force,

 4    attempting to break them. The upper part of Plaintiff’s body was trapped under Sergeant

 5    Hernandez and Sergeant Hubbard, who were jumping and sitting on Plaintiff’s back, and V.

 6    Cathey who was on Plaintiff’s neck. T. Wolf and Huerta released the leg restraints, and once

 7    Plaintiff’s legs were on the floor they started smashing Plaintiff’s calves with their boots and

 8    caused the leg restraints to close so abruptly it almost cut Plaintiff’s skin through to the bone.

 9    When the leg restraints were tightly closed, staff pulled the leg restraints up again. These actions

10    caused Plaintiff to faint. Plaintiff woke facing the floor still in handcuffs and leg restraints. He

11    was three or three-and-a-half feet away from where he was before.

12           Plaintiff heard Sergeant Hernandez order others to put Plaintiff back on his feet in a forced

13    bent position with his head pushed down. Sergeant Hernandez grabbed Plaintiff’s head with two

14    hands, pushing it against the metal locker/cabinet with the help of V. Cathey and T. Wolf. The

15    force cut the left side of Plaintiff’s forehead, damaged Plaintiff’s nerves in his neck, caused

16    shoulder pain, and damaged Plaintiff’s back.

17           Sergeant Hernandez then ordered T. Wolf and V. Cathey to throw Plaintiff in the program

18    office’s metal cage. The two officers brought Plaintiff to the metal cage with his upper body bent

19    over, pushing Plaintiff’s head down. T. Wolf and V. Cathey pushed Plaintiff hard into the back

20    wall of the metal cage, smashing his head against it.
21           During these events, Plaintiff did not resist, threaten the officers in any fashion, or break

22    any rules. V. Cathey, T. Wolf, and Huerta are members of the CSP-Corcoran Emergency

23    Response Team. V. Cathey, T. Wolf, Huerta, Sergeant Hernandez, and Sergeant Hubbard have

24    repeatedly engaged in excessive force against inmates in the past.

25           Plaintiff was in the hold cage without any medical emergency assistance. Plaintiff was

26    taken to the prison infirmary, where he did not receive treatment. Plaintiff was then taken to an
27    outside hospital, where his forehead skin was amputated and his neck, back, and shoulder were

28    evaluated. Plaintiff was taken by ambulance to the Bakersfield Adventist Health Hospital

                                                          5
     Case 1:21-cv-00392-NONE-EPG Document 18 Filed 07/23/21 Page 6 of 29


 1    emergency room. He was examined and damage was found. Plaintiff was then taken to A.S.U. for

 2    no reason.

 3            Plaintiff then describes his injuries resulting from various defendants’ actions for

 4    approximately three and a half pages.

 5            Plaintiff is informed and believes that the CSP-Corcoran 3B Yard officials have a custom

 6    of interference with inmates’ rights to medical assistance, treatment, and services by not calling

 7    emergency teams and not reporting the inmates’ condition to medical staff. Plaintiff is also

 8    informed and believes that CSP-Corcoran doctors and nurses turn down inmate requests, deny

 9    medical needs, twist medical interviews to deny treatment, and falsify medical records by

10    following prison policy/custom. Further, Plaintiff is informed and believes that the 3B Yard

11    officials maintain a custom of using excessive force.

12            Plaintiff has witnessed Sergeant Hernandez and six-to-eight emergency response team

13    members using excessive force on inmates while they were restrained on two occasions. This

14    occurred at Plaintiff’s cell door #113 and later in front of Plaintiff’s cell door #114, all in front of

15    the floor officer’s office. The first instance occurred around March or April of 2019, close to the

16    day Plaintiff arrived at CSP-Corcoran. It involved a building porter who was assaulted by another

17    inmate and was lying down facing the floor waiting to be cuffed up. A floor officer kicked his

18    legs and sprayed him. He offered no resistance and was facing down on the floor. Once he was

19    sprayed and restrained, the group of responding officers rushed into the building and kicked him

20    while he was restrained, followed by more pepper spray and assault by 2nd Watch staff.
21            The second instance occurred when an inmate was assaulted by four other inmate gang

22    members right in front of the 2nd Watch officers. The officers were sitting at the table at the front

23    of their office close to where the inmate was assaulted and did not activate the alarm until ten or

24    fifteen minutes passed, allowing the four inmates to assault the inmate. After activating the alarm,

25    they assaulted the victim by cuffing up his hands to his back, stepping on his neck, punching his

26    ribs, kicking his legs, and placing leg restraints on the victim’s legs then twisting and pulling his
27    legs up to cause him to suffer horrible pain. These officers do it to cover up their abuses and to

28    blame the victim of resisting. None of the aggressors have been hurt by the officers.

                                                           6
     Case 1:21-cv-00392-NONE-EPG Document 18 Filed 07/23/21 Page 7 of 29


 1            Another inmate, Morales, said he was assaulted and restrained by Sergeant Hernandez and

 2    was assaulted while Morales was not resisting and was proned out. Inmate Morales has witnessed

 3    the unnecessary use of force that has been implemented by the 3B sergeant’s supervisors and

 4    executed by the yard sergeant Hernandez.

 5            Plaintiff is informed and believes that the 3B Yard is run by Sergeant Hernandez and

 6    Sergeant Hubbard’s supervisors’ custom of using unnecessary excessive force against anyone

 7    who complains about safety concerns or the yard condition, snitches, child molesters, rapists, and

 8    homosexual inmates they don’t want in the yard.

 9            Plaintiff is informed and believes that he was threatened to be stabbed by the 25vers gang

10    active members. These 25ver gang members are part of the 3B Yard officers’ gang “CARS” and

11    are in charge of cleaning the yard of snitches or any other person they believe could be a threat to

12    their drug dealer interests.

13            Plaintiff is informed and believes that he was assaulted by the Sergeant Hernandez and

14    Sergeant Hubbard and their subordinates when he pointed out the one who threatened to stab him.

15    This inmate was a new arrival and within a month he was recruited into the yard CARS that work

16    with the 3B Yard officers.

17            Plaintiff is informed and believes that the 3B Yard officials, Sergeant Hernandez and

18    Sergeant Hubbard, have a custom of denying medical care to these victims of excessive force and

19    to those suffering from mental health issues.

20    Claim 2: Eighth Amendment Cruel and Unusual Punishment, Assault and Battery
21            On March 8, 2019, Plaintiff asked D.R.B. Director Kathleen Allison, who acts as a chair

22    person, to protect Plaintiff from being harmed by the 25ver gang. This gang has threatened to stab

23    Plaintiff. Knowing that Plaintiff has sought protection in the past for the same issues, Kathleen

24    Allison denied Plaintiff’s request and with malice ordered prison officials to house Plaintiff with

25    enemies on the CSP-Corcoran 3B Yard, putting Plaintiff at risk. Defendant Allison knew that

26    Plaintiff had been labeled a snitch on S.N.Y. Gang affiliate yards. By placing him on those S.N.Y.
27    affiliates’ yards, she knew his life would be at risk. Defendant Allison assaulted Plaintiff and

28    housed him on the risk yards.

                                                         7
     Case 1:21-cv-00392-NONE-EPG Document 18 Filed 07/23/21 Page 8 of 29


 1           Defendant Allison knew that CSP-Corcoran has a policy/custom of peace officer brutality

 2    against any inmate who complains about prison conditions and safety concerns. Instead of

 3    protecting Plaintiff from police brutality, she ordered CDCR officials to use excessive force on

 4    Plaintiff. Around two months later, Plaintiff was assaulted. Defendant Allison ordered CDCR

 5    officials to use force on Plaintiff if he keeps “insisting on safety concerns.” Knowing the risk,

 6    Defendant Allison made the order to rehouse Plaintiff on a risk yard. Knowing the peace officers’

 7    brutality, Defendant Allison ordered CDCR peace officers to batter Plaintiff.

 8           Plaintiff was transferred to CSP-Corcoran 3B Yard and was presented at the ICC within

 9    10 days. Plaintiff asked Captain Babb to protect him from 25vers active gang threats to stab him.

10    Plaintiff’s request was denied.

11           Plaintiff returned to his cell quarter to avoid participating in exercise yard programs, but

12    Plaintiff was still threatened to be stabbed by the 25vers gang in the building’s dayroom program.

13           On May 29, 2019, Plaintiff appeared at ICC and was housed on the same risk yard.

14    Plaintiff’s request to be protected was denied and he was forced to be housed on 3B Yard.

15    Captain Babb explained that he followed D.R.B. orders and he would not provide any protection.

16    He asked his subordinate, Sergeant Hernandez, to take Plaintiff back to the building where he was

17    housed.

18           On June 12, 2019, Plaintiff went to the program office to ask to be protected. Once he was

19    in Sergeant Hernandez and Sergeant Hubbard’s office, he was assaulted/battered by the officers

20    instead of protected. Shortly after these events, the two sergeants denied Plaintiff medical
21    emergency assistance for over forty-five minutes while Plaintiff was locked in a cage. Plaintiff

22    has been placed at A.S.U. without reason or notice.

23           Plaintiff’s injuries from Kathleen Allison’s actions include being housed in a risk yard,

24    suffering mental anguish and wanton pain, neck damage, low back disc damage, face

25    disfiguration, being kept in A.S.U. for close to two years, being prosecuted, being placed at a

26    super max security prison at risk to future harm, loss of sentenced time including “future lost of
27    260 days [soon as prosecution end].” Plaintiff’s innocence does not “count” to CDCR, and they

28    found Plaintiff guilty on an offence with an RVR that they fabricated. Plaintiff’s liberty interests

                                                         8
     Case 1:21-cv-00392-NONE-EPG Document 18 Filed 07/23/21 Page 9 of 29


 1    have been harmed.

 2    Claim 3: Eighth Amendment Cruel and Unusual Punishment, Battery and Assault

 3           The prison’s wardens, Kern Klark and M. Gamboa, have been aware of constant use of

 4    excessive force grievances filed by inmates, especially at 3B Yard, where a custom has been

 5    implemented to batter inmates. Defendants have failed to correct the prison’s brutality, have not

 6    supervised it, have harmed Plaintiff’s physical appearance, have placed Plaintiff in A.S.U. for

 7    over or close to two years without reason, and have harmed Plaintiff’s liberty interests by

 8    prosecuting him without reason and interfering with Plaintiff’s release.

 9           Prison wardens have allowed the 3B Yard officials and subordinates to implement the

10    unnecessary use of excessive force and denial of medical care. They knew about the 3B Yard

11    officers’ cruelties and failed to supervise them by not correcting the problem and allowing the

12    customs to continue.

13           Plaintiff’s physical appearance has been disfigured, his prison time has been extended, he

14    has experienced wanton pain, mental anguish, and his liberty interests have been harmed.

15    Claim 4: Fourteenth Amendment Procedural Due Process

16           On June 12, 2019, Plaintiff was assaulted by a group of 3B Yard officers and sent to the

17    hospital. He was not “read any charges by the time he was told ‘that you have a Right to have a

18    lawyer,[’] by the Prison I.S.U.” Plaintiff returned from the hospital and was placed in A.S.U.

19    without notice from any CDCR 114/115-D or any other document. Plaintiff was asked around

20    June 14 or 15, 2019, if he wanted staff assistance to investigate an assault on a peace officer with
21    a weapon. Plaintiff asked why he was placed in A.S.U. and did not receive an explanation from

22    these officers. The officers punished Plaintiff by not providing him with a CDCR 114-D.

23           About seven or eight days later, on June 21, 2019, Plaintiff was taken to I.C.C. and once

24    again was not told the charges. Captain Gamboa, Captain Gallagher, and Captain Campa told

25    Plaintiff that he was secured at ad/seg for assault on a peace officer.

26           On July 3, 2019, Lieutenant Borrero and Sergeant Baraona conducted a video interview
27    regarding the assault Plaintiff had suffered. They videotaped his injuries and bruises. Lieutenant

28    Borrero and Sergeant Baraona explained that they didn’t have a 7219 injuries report for the day of

                                                         9
     Case 1:21-cv-00392-NONE-EPG Document 18 Filed 07/23/21 Page 10 of 29


 1    June 12, 2019. They asked 4 AR Regular Nurse Ms. Flores to fabricate a 7219 because they did

 2    not make one on June 12, 2019.

 3           On July 23, 2019, Plaintiff was brought to the I.C.C. Once again, no charges were

 4    explained to him. Plaintiff was told that, on June 21, 2019, they referred the case to the

 5    prosecutor’s office. Ten days after Plaintiff was notified that the case had been referred to the

 6    District Attorney for possible prosecution, Plaintiff submitted a request to the CSP IGI office

 7    asking for the complaint to find out the substance of the charges. The IGI stated that the case had

 8    not been referred and that no complaint would be provided to Plaintiff.

 9           On March 11, 2020, at Hanford Superior Court, Plaintiff’s criminal lawyer provided

10    Plaintiff with the complaint. Plaintiff discovered that Captain Babb and Lieutenant T. Sanders

11    were responsible for the initial procedural due process violation. Captain Babb and T. Sanders

12    fabricated and falsified statements to be able to issue RVR 115 and place Plaintiff on A.S.U. and

13    to prosecute him without due process of law. Captain Babb and Lieutenant T. Sanders forged a

14    medical report 7219 by dating it June 12, 2019, and altered officers’ reports to place Plaintiff in

15    ad/seg and to prosecute him. Plaintiff has not received notice regarding the ad/seg placement that

16    occurred on June 12, 2019, was not provided with information of the charges against him until

17    March 11, 2020, and was not notified of any prosecution initiation at all.

18           Plaintiff’s injuries include close to two years in solitary confinement, increased parole

19    release date, three years at risk in a super max security prison, causing Plaintiff to be unable to

20    program and to be practically on continuing S.H.U. time, and being prosecuted with a possible
21    sentencing of more prison time knowing that he is innocent.

22    Claim 6: Deliberate Indifference to Medical Care

23           Plaintiff was assaulted and injured his back, neck, and face. He received cuts on his

24    forehead that were actively bleeding. On June 12, 2019, Sergeant Hubbard, Sergeant Hernandez,

25    Nurse Camacho Emilia, Nurse Boyd Donnie, Nurse Argon Lorena, Dr. Ramadan Amr., Gill

26    Ravijot, and T.T.A. Nurse Ibarra Jaime did not make any effort to provide emergency assistance
27    to Plaintiff or treat Plaintiff’s injuries. Sergeant Hubbard and Sergeant Hernandez did not make

28    any effort to provide Plaintiff with medical emergency assistance after they inflicted the injuries

                                                         10
     Case 1:21-cv-00392-NONE-EPG Document 18 Filed 07/23/21 Page 11 of 29


 1    in their office. Plaintiff was bleeding extremely and in great pain asking for help. The Sergeants

 2    did not call the medical emergency response team.

 3           Sergeant Hernandez asked V. Cathey and T. Wolf to throw Plaintiff in the program

 4    holding cage. Plaintiff was thrown with force in to the metal cage and the officers pushed

 5    Plaintiff’s head hard against the back wall of the cage. Plaintiff was screaming in pain and asked

 6    to see the doctor, but the two Sergeants kept him in the metal cage without medical assistance for

 7    over forty-five minutes. The Sergeants initially ordered V. Cathey and T. Wolf not to bring

 8    Plaintiff to the 3B clinic. After forty to forty-five minutes, Sergeant Hubbard ordered T. Wolf and

 9    V. Cathey to bring Plaintiff to the 3B clinic.

10           Once in the clinic, Sergeant Hubbard ordered Dr. Ramadan and all of the clinic nurses to

11    not make a 7219 injuries report or any other report that might compromise them. He made the

12    same order to J. Ibarra. Sergeant Hubbard’s direct orders caused the doctors and nurses to not

13    provide emergency assistance to treat Plaintiff’s injuries while he was at the 3B Clinic or at

14    T.T.A., where Dr. Gill Ravijot and Nurse Jaime Ibarra were in charge. Plaintiff’s injury got

15    gangrene and he was forced to cut off some part of his forehead skin.

16           Defendants Camacho, Boyd, and Argon were at the 3B Yard clinic and did not provide

17    any treatment to Plaintiff for his injuries. These defendants also provided false medical reports to

18    the doctors was at the 3B Yard clinic. Defendant Ramadan, a doctor, was also present at the 3B

19    Yard clinic and did not offer any medical assistance or treatment and did not order the clinic

20    nurses to treat Plaintiff. To follow Sergeant Hubbard’s orders, Defendant Ramadan recommended
21    sending Plaintiff to T.T.A where another doctor could make the decision. He failed his medical

22    duty to provide necessary treatment to Plaintiff’s injuries and did not provide the T.T.A. doctor

23    and nurse sufficient information about the time and condition of the injuries.

24           Dr. Gill Ravijot was notified of Plaintiff’s condition around 8:06 a.m. He stood in front of

25    the stretcher, saw the injuries, and walked out of the room. Dr. Ravijot kept Plaintiff at T.T.A. for

26    about two hours without treatment. In compliance with the Sergeant’s orders, he sent Plaintiff to a
27    Bakersfield hospital instead of to the Corcoran hospital or any other hospital in Hanford. Dr. Gill

28    Ravijot did not act based on his own knowledge but based on the prison officials’ custom. He

                                                        11
     Case 1:21-cv-00392-NONE-EPG Document 18 Filed 07/23/21 Page 12 of 29


 1    failed his medical duty and deprived Plaintiff of immediate medical assistance and treatment.

 2    Plaintiff has suffered irreparable damages because of Dr. Ravijot transferring Plaintiff to a

 3    Bakersfield hospital, which was a two-hour ride.

 4           Nurse Ibarra Jaime arrived to the 3B clinic and was asked by Sergeant Hubbard not to

 5    make any 7219 report that could compromise them. Nurse Ibarra Jaime did ask Plaintiff how the

 6    injuries were inflicted and by who. Plaintiff explained the incident, but in compliance with the

 7    Sergeant’s orders, Nurse Ibarra did not make the 7219 injury report. Instead, he made a different

 8    report with false statements. The T.T.A. Sergeant also asked this nurse to alter the injuries, and he

 9    attempted to clean all of the blood on Plaintiff’s face and fix the way the injury looked without

10    providing treatment. Plaintiff was taken to an outside hospital and, when he returned, Jaime Ibarra

11    asked the escort officer, Mrs. Rodriguez, to place Plaintiff in a cage without light. He acted as if

12    he was making the usual 7219 injury report that they used to make when a patient returns to

13    prison from the hospital. Nurse Ibarra acted based on the CDCR officials’ custom and not based

14    on his own knowledge. He did not provide the necessary treatment and information to Dr. Gill or

15    the outside doctors regarding the time the incident occurred and the condition of the injuries. In

16    compliance with the Sergeant’s order, he made a false report as to Plaintiff’s condition. Due to

17    those actions, the Plaintiff had irreparable damages.

18           The Sergeant’s actions denied Plaintiff assistance from the 3B medical emergency team.

19    The order for medical staff not to report anything that could compromise them deprived Plaintiff

20    of medical treatment from the doctors and nurses at CSP-Corcoran and caused the doctors and
21    nurses to falsify documents and statements. This interfered with Plaintiff’s liberty interests.

22    Plaintiff did not receive treatment for his injuries at the Sergeant’s office where the injuries were

23    inflicted because the Sergeants did not call the medical emergency team at all. None of the

24    doctors and nurses assisted Plaintiff within the CSP-Corcoran facility. Plaintiff’s forehead skin

25    has been amputated by the outside hospital’s doctor and Plaintiff is suffering irreparable damage

26    to his face and back. He still suffers neck nerve pain that is still untreated pursuant to the prison’s
27    medical system custom. Plaintiff’s injuries include disfiguration of his face, wanton pain and

28    suffering, interfering with Plaintiff’s parole release day, irreparable back injury that still has not

                                                          12
     Case 1:21-cv-00392-NONE-EPG Document 18 Filed 07/23/21 Page 13 of 29


 1    been treated, and unknown future condition of Plaintiff’s neck that has limited movement and has

 2    not been treated.

 3    Legal Claims and Prayer for Relief

 4           The SAC sets forth a “Legal Claims” section listing claims against each defendant,

 5    including violation of Plaintiff’s Eighth Amendment right to be free from cruel and unusual

 6    punishment due to use of excessive force and denial of medical care, violation of Plaintiff’s

 7    Fourteenth Amendment procedural due process rights, negligence, assault, and battery.

 8           Finally, the Prayer for Relief section then identifies Plaintiff’s requested relief, including

 9    declaratory and injunctive relief, compensatory damages, punitive damages, restoration of “all

10    Prison’s [credit] time that has been [taken] Regarding R.V.R. 115 of 6/12/19” and “[t]o restore

11    the S.H.U. served time ‘2 years for one served’ (Plaintiff serve close to two (2) years in false

12    [imprisonment]) he spend from 6/12/19 to October of 2020.”

13    III.   SECTION 1983

14           The Civil Rights Act under which this action was filed provides:

15                   Every person who, under color of any statute, ordinance, regulation,
                     custom, or usage, of any State or Territory or the District of
16                   Columbia, subjects, or causes to be subjected, any citizen of the
                     United States or other person within the jurisdiction thereof to the
17                   deprivation of any rights, privileges, or immunities secured by the
                     Constitution and laws, shall be liable to the party injured in an action
18                   at law, suit in equity, or other proper proceeding for redress....
      42 U.S.C. § 1983. “[Section] 1983 ‘is not itself a source of substantive rights,’ but merely
19
      provides ‘a method for vindicating federal rights elsewhere conferred.’” Graham v. Connor, 490
20
      U.S. 386, 393-94 (1989) (quoting Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979)); see also
21
      Chapman v. Houston Welfare Rights Org., 441 U.S. 600, 618 (1979); Hall v. City of Los Angeles,
22
      697 F.3d 1059, 1068 (9th Cir. 2012); Crowley v. Nevada, 678 F.3d 730, 734 (9th Cir. 2012);
23
      Anderson v. Warner, 451 F.3d 1063, 1067 (9th Cir. 2006).
24
             To state a claim under § 1983, a plaintiff must allege that (1) the defendant acted under
25
      color of state law, and (2) the defendant deprived him of rights secured by the Constitution or
26
      federal law. Long v. County of Los Angeles, 442 F.3d 1178, 1185 (9th Cir. 2006); see also Marsh
27
      v. Cnty. of San Diego, 680 F.3d 1148, 1158 (9th Cir. 2012) (discussing “under color of state
28

                                                        13
     Case 1:21-cv-00392-NONE-EPG Document 18 Filed 07/23/21 Page 14 of 29


 1    law”). A person deprives another of a constitutional right, “within the meaning of § 1983, ‘if he

 2    does an affirmative act, participates in another’s affirmative act, or omits to perform an act which

 3    he is legally required to do that causes the deprivation of which complaint is made.’” Preschooler

 4    II v. Clark Cnty. Sch. Bd. of Trs., 479 F.3d 1175, 1183 (9th Cir. 2007) (quoting Johnson v. Duffy,

 5    588 F.2d 740, 743 (9th Cir. 1978)). “The requisite causal connection may be established when an

 6    official sets in motion a ‘series of acts by others which the actor knows or reasonably should

 7    know would cause others to inflict’ constitutional harms.” Preschooler II, 479 F.3d at 1183

 8    (quoting Johnson, 588 F.2d at 743). This standard of causation “closely resembles the standard

 9    ‘foreseeability’ formulation of proximate cause.” Arnold v. Int’l Bus. Mach. Corp., 637 F.2d

10    1350, 1355 (9th Cir. 1981); see also Harper v. City of Los Angeles, 533 F.3d 1010, 1026 (9th Cir.

11    2008).

12             Additionally, a plaintiff must demonstrate that each named defendant personally

13    participated in the deprivation of his rights. Iqbal, 556 U.S. at 676-77. In other words, there must

14    be an actual connection or link between the actions of the defendants and the deprivation alleged

15    to have been suffered by Plaintiff. See Monell v. Dep’t of Soc. Servs. of City of N.Y., 436 U.S.

16    658, 691, 695 (1978).

17             Supervisory personnel are generally not liable under § 1983 for the actions of their

18    employees under a theory of respondeat superior and, therefore, when a named defendant holds a

19    supervisory position, the causal link between him and the claimed constitutional violation must be

20    specifically alleged. Iqbal, 556 U.S. at 676-77; Fayle v. Stapley, 607 F.2d 858, 862 (9th Cir.
21    1979); Mosher v. Saalfeld, 589 F.2d 438, 441 (9th Cir. 1978). To state a claim for relief under

22    § 1983 based on a theory of supervisory liability, a plaintiff must allege some facts that would

23    support a claim that the supervisory defendants either personally participated in the alleged

24    deprivation of constitutional rights; knew of the violations and failed to act to prevent them; or

25    promulgated or “implement[ed] a policy so deficient that the policy itself is a repudiation of

26    constitutional rights’ and is ‘the moving force of the constitutional violation.” Hansen v. Black,
27    885 F.2d 642, 646 (9th Cir. 1989) (citations and internal quotation marks omitted); Taylor v. List,

28    880 F.2d 1040, 1045 (9th Cir. 1989). For instance, a supervisor may be liable for his “own

                                                         14
     Case 1:21-cv-00392-NONE-EPG Document 18 Filed 07/23/21 Page 15 of 29


 1    culpable action or inaction in the training, supervision, or control of his subordinates,” “his

 2    acquiescence in the constitutional deprivations of which the complaint is made,” or “conduct that

 3    showed a reckless or callous indifference to the rights of others.” Larez v. City of Los Angeles,

 4    946 F.2d 630, 646 (9th Cir. 1991) (internal citations, quotation marks, and alterations omitted).

 5    IV.     ANALYSIS OF PLAINTIFF’S CLAIMS

 6            A.     Excessive Force in Violation of the Eighth Amendment

 7            “In its prohibition of ‘cruel and unusual punishments,’ the Eighth Amendment places

 8    restraints on prison officials, who may not … use excessive physical force against prisoners.”

 9    Farmer v. Brennan, 511 U.S. 825, 832 (1994). “[W]henever prison officials stand accused of

10    using excessive physical force in violation of the [Eighth Amendment], the core judicial inquiry is

11    … whether force was applied in a good-faith effort to maintain or restore discipline, or

12    maliciously and sadistically to cause harm.” Hudson v. McMillian, 503 U.S. 1, 6-7 (1992).

13            When determining whether the force was excessive, the Court looks to the “extent of

14    injury suffered by an inmate…, the need for application of force, the relationship between that

15    need and the amount of force used, the threat ‘reasonably perceived by the responsible officials,’

16    and ‘any efforts made to temper the severity of a forceful response.’” Hudson, 503 U.S. at 7

17    (quoting Whitley v. Albers, 475 U.S. 312, 321 (1986)). While de minimis uses of physical force

18    generally do not implicate the Eighth Amendment, significant injury need not be evident in the

19    context of an excessive force claim, because “[w]hen prison officials maliciously and sadistically

20    use force to cause harm, contemporary standards of decency always are violated.” Hudson, 503
21    U.S. at 9.

22            Here, Plaintiff alleges that he sought help from prison officials and, without warning or

23    provocation, Defendants Hernandez, Hubbard, Huerta, Cathey, and Wolf attacked him at the

24    sergeant’s office. His allegations include that Defendant Cathey knocked Plaintiff out with a

25    punch, that Defendants Hernandez and Hubbard jumped on Plaintiff’s back after he had been

26    knocked out, and that Defendants Huerta and Wolf twisted Plaintiff’s leg restraints and punched
27    his ribs. Defendant Allison ordered the other Defendants to use force on Plaintiff.

28    ///

                                                         15
     Case 1:21-cv-00392-NONE-EPG Document 18 Filed 07/23/21 Page 16 of 29


 1           At this stage, Plaintiff has adequately alleged that the force used against him was applied

 2    maliciously and sadistically to cause harm, not in a good-faith effort to maintain or restore

 3    discipline. Thus, for screening purposes, the Court finds that Plaintiff has stated cognizable

 4    claims against Defendants Hernandez, Hubbard, Huerta, Cathey, Wolf, and Allison for excessive

 5    force in violation of the Eighth Amendment.

 6           B.      Deliberate Indifference to Serious Medical Needs

 7           “[T]o maintain an Eighth Amendment claim based on prison medical treatment, an inmate

 8    must show ‘deliberate indifference to serious medical needs.’” Jett v. Penner, 439 F.3d 1091,

 9    1096 (9th Cir. 2006) (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)). This requires Plaintiff

10    to show (1) “a ‘serious medical need’ by demonstrating that ‘failure to treat a prisoner’s condition

11    could result in further significant injury or the unnecessary and wanton infliction of pain,’” and

12    (2) that “the defendant’s response to the need was deliberately indifferent.” Id. (quoting

13    McGuckin v. Smith, 974 F.2d 1050, 1059-60 (9th Cir. 1992)) (citation and internal quotations

14    marks omitted), overruled on other grounds by WMX Technologies v. Miller, 104 F.3d 1133 (9th

15    Cir. 1997) (en banc).

16           Deliberate indifference is established only where the defendant subjectively “knows of and

17    disregards an excessive risk to inmate health and safety.” Toguchi v. Chung, 391 F.3d 1051, 1057

18    (9th Cir. 2004) (emphasis added) (citation and internal quotation marks omitted). Deliberate

19    indifference can be established “by showing (a) a purposeful act or failure to respond to a

20    prisoner’s pain or possible medical need and (b) harm caused by the indifference.” Jett, 439 F.3d
21    at 1096 (citation omitted). Civil recklessness (failure “to act in the face of an unjustifiably high

22    risk of harm that is either known or so obvious that it should be known”) is insufficient to

23    establish an Eighth Amendment violation. Farmer v. Brennan, 511 U.S. 825, 836-37 & n.5

24    (1994) (citations omitted).

25           A difference of opinion between an inmate and prison medical personnel—or between

26    medical professionals—regarding appropriate medical diagnosis and treatment is not enough to
27    establish a deliberate indifference claim. Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989);

28    Toguchi v. Chung, 391 F.3d 1051, 1058 (9th Cir. 2004). Additionally, “a complaint that a

                                                         16
     Case 1:21-cv-00392-NONE-EPG Document 18 Filed 07/23/21 Page 17 of 29


 1    physician has been negligent in diagnosing or treating a medical condition does not state a valid

 2    claim of medical mistreatment under the Eighth Amendment. Medical malpractice does not

 3    become a constitutional violation merely because the victim is a prisoner.” Estelle, 429 U.S. at

 4    106. To establish a difference of opinion rising to the level of deliberate indifference, a “plaintiff

 5    must show that the course of treatment the doctors chose was medically unacceptable under the

 6    circumstances.” Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996).

 7           Here, Plaintiff alleges that Defendants Hernandez and Hubbard did not call for medical

 8    treatment after the attack in the Sergeants’ office. Defendant Hubbard instructed medical staff at

 9    CSP-Corcoran not to make any 7219 injury reports or other reports that may “compromise” the

10    officers. Defendants Ravijot, Ibarra, Camacho, Argon, Ramadan, and Boyd saw the Plaintiff

11    while he was bleeding and in need of medical attention, that they failed to administer prompt

12    treatment or otherwise prevented Plaintiff from receiving prompt treatment, and that the lack of

13    timely treatment worsened the severity of his injuries. The Court finds that, for screening

14    purposes, Plaintiff has stated claims against Defendants Hernandez, Hubbard, Ravijot, Ibarra,

15    Camacho, Argon, Ramadan, and Boyd for deliberate indifference to serious medical needs in

16    violation of the Eighth Amendment.

17           C.      Supervisory Liability

18           As noted above, supervisory personnel are generally not liable under § 1983 for the

19    actions of their employees under a theory of respondeat superior and, therefore, when a named

20    defendant holds a supervisory position, the causal link between him and the claimed
21    constitutional violation must be specifically alleged. Iqbal, 556 U.S. at 676-77; Fayle, 607 F.2d at

22    862; Mosher, 589 F.2d at 441. A plaintiff must allege some facts that would support a claim that

23    the supervisory defendants either personally participated in the alleged deprivation of

24    constitutional rights; knew of the violations and failed to act to prevent them; or promulgated or

25    “implement[ed] a policy so deficient that the policy itself is a repudiation of constitutional rights’

26    and is ‘the moving force of the constitutional violation.” Hansen, 885 F.2d at 646 (citations and
27    internal quotation marks omitted); Taylor, 880 F.2d at 1045.

28    ///

                                                         17
     Case 1:21-cv-00392-NONE-EPG Document 18 Filed 07/23/21 Page 18 of 29


 1           Plaintiff alleges that Defendants Gamboa, Klark, Babb, and Sanders had various levels of

 2    supervisory authority over the 3B Yard and that they knew of a custom or policy of excessive

 3    force and denial of medical care on that yard. Plaintiff alleges that there were other incidents of

 4    excessive force on the yard, including by Defendant Hernandez. In addition, Plaintiff alleges that

 5    there was a policy or custom of using excessive force and denying medical care to certain types of

 6    inmates. However, Plaintiff does not allege that Defendants Gamboa, Klark, Babb, and Sanders

 7    knew about those specific incidents or implemented those policies or customs. Instead, Plaintiff

 8    alleges that the policies and customs were instituted by the sergeants on 3B yard.

 9           Although Plaintiff alleges that Defendants Gamboa and Klark generally knew of the use

10    of excessive force and denial of medical care occurring on 3B Yard, these allegations are

11    conclusory and are not supported by any factual detail. To state a claim, a complaint must contain

12    sufficient factual detail for the Court to draw the reasonable conclusion that the defendant is liable

13    for the misconduct alleged. Iqbal, 556 U.S. at 678; See also Krainskin v. Nev. Ex rel. Bd. Of

14    Regents of Nev. Sys. Of Higher Educ., 616 F.3d 963, 969 (9th Cir. 2010) (dismissing complaint

15    because plaintiff “merely alleged in a conclusory fashion that the officers ‘knew or should have

16    known’” of the violation); Buckley v. Cty. of San Mateo, 2017 WL 3394747, at *2 (N.D. Cal.

17    Aug. 8, 2017) (“Supervisor defendants are entitled to qualified immunity where the allegations

18    against them are simply ‘bald’ or ‘conclusory’ because such allegations do not ‘plausibly’

19    establish the supervisors’ personal involvement in their subordinates’ constitutional wrong.”

20    (citing Iqbal, 556 U.S. at 675-84)); Sullivan v. Biter, 2017 WL 1540256, at *1 (E.D. Cal. Apr. 28,
21    2017) (“Conclusory allegations that various prison officials knew or should have known about

22    constitutional violations occurring against plaintiff simply because of their general supervisory

23    role are insufficient to state a claim under 42 U.S.C. § 1983.”).

24           The Court therefore finds that the SAC does not state cognizable claims against

25    Defendants Gamboa, Klark, Babb, and Sanders on the basis of supervisory liability.

26           D.      Failure to Protect
27            “[P]rison officials have a duty … to protect prisoners from violence at the hands of other

28    prisoners.” Farmer, 511 U.S. at 833. To establish a failure to protect claim, the prisoner must

                                                        18
     Case 1:21-cv-00392-NONE-EPG Document 18 Filed 07/23/21 Page 19 of 29


 1    establish that prison officials were deliberately indifferent to a sufficiently serious threat to the

 2    prisoner’s safety. Id. at 837. “‘Deliberate indifference’ has both subjective and objective

 3    components.” Labatad v. Corr. Corp. of Am., 714 F.3d 1155, 1160 (9th Cir. 2013). The prisoner

 4    must show that “the official [knew] of and disregard[ed] an excessive risk to inmate ... safety; the

 5    official must both be aware of facts from which the inference could be drawn that a substantial

 6    risk of serious harm exists, and [the official] must also draw the inference.” Farmer, 511 U.S. at

 7    837. “Liability may follow only if a prison official ‘knows that inmates face a substantial risk of

 8    serious harm and disregards that risk by failing to take reasonable measures to abate it.’”

 9    Labatad, 714 F.3d at 1160 (quoting Farmer, 511 U.S. at 847).

10            The Court notes that “[p]rison administration is a difficult and onerous task and courts

11    have traditionally accorded a large degree of deference in cases involving the administration of

12    state penal institutions.” Jimenez v. Diaz, 2019 WL 5541372, at *4 (E.D. Cal. Oct. 28,

13    2019), report and recommendation adopted, 2020 WL 1911570 (E.D. Cal. Apr. 20, 2020)

14    (citation omitted); see also Turner v. Safley, 482 U.S. 78, 85 (1987) (noting that prison officials

15    are afforded widest latitude in cases involving the administration of state prisons). Accordingly,

16    courts grant prison officials substantial deference with respect to housing determinations. Villery

17    v. California Dep't of Corr., 2020 WL 7651976, at *3 (E.D. Cal. Feb. 25, 2020).

18            Here, Plaintiff does not label any of his claims as failure-to-protect claims. However, the

19    SAC at various points indicates that Plaintiff requested protection and certain defendants failed to

20    protect him. Plaintiff alleges Defendants Allison and Babbs were aware of Plaintiff’s safety
21    concerns on the 3B Yard. Specifically, Plaintiff alleges that he asked these Defendants to protect

22    him from threats of being stabbed by the 25ver gang and his requests were denied.

23            Plaintiff has not sufficiently alleged that Defendants Allison and Babbs put him in danger.

24    Although Plaintiff concludes that he was at risk on the 3B Yard, he does not allege that he was

25    actually injured by any 25ver gang members by being placed on the yard. The only allegations of

26    injury relate to the excessive use of force by prison staff, which have been analyzed separately.
27    Therefore, the Court finds that Plaintiff fails to state a failure to protect claim.

28    ///

                                                          19
     Case 1:21-cv-00392-NONE-EPG Document 18 Filed 07/23/21 Page 20 of 29


 1           E.      Procedural Due Process

 2           A.      General Procedural Due Process Legal Standards

 3           The Due Process Clause of the Fourteenth Amendment protects prisoners from being

 4    deprived of life, liberty, or property without due process of law. Wolff v. McDonnell, 418 U.S.

 5    539, 556 (1974). “A due process claim is cognizable only if there is a recognized liberty or

 6    property interest at stake.” Coakley v. Murphy, 884 F.2d 1218, 1220 (9th Cir.1989). A liberty

 7    interest may arise from the Constitution itself, or from an expectation or interest created by state

 8    law or prison regulations. See Wilkinson v. Austin, 545 U.S. 209, 221 (2005); Sandin v. Conner,

 9    515 U.S. 472, 483-84 (1995).

10           B. Due Process Legal Standards Re: Administrative Segregation

11           Prisoners do not have a liberty interest in remaining housed in the general prison

12    population. Hernandez v. Constable, 2020 WL 2145387, at *2 (E.D. Cal. Feb. 21, 2020), report

13    and recommendation adopted, 2020 WL 2126893 (E.D. Cal. May 5, 2020) (citing Smith v

14    Noonan, 992 F.3d 987, 989 (9th Cir. 1993); McFarland v. Cassady, 779 F.2d 1426, (9th Cir.

15    1986)). “Typically, administrative segregation in and of itself does not implicate a protected

16    liberty interest.” Serrano v. Francis, 345 F.3d 1071, 1078 (9th Cir. 2003); see also Sandin, 515

17    U.S. at 486.

18           The U.S. Supreme Court, in determining if disciplinary proceedings resulting in 30 days

19    solitary confinement had to comply with Due Process, provided the following guidance for

20    determining when there is a deprivation of liberty interests such that procedural due process is
21    due in the prison context:

22           States may under certain circumstances create liberty interests which are protected
23           by the Due Process Clause. See also Board of Pardons v. Allen, 482 U.S. 369, 107
             S.Ct. 2415, 96 L.Ed.2d 303 (1987). But these interests will be generally limited to
24           freedom from restraint which, while not exceeding the sentence in such an
             unexpected manner as to give rise to protection by the Due Process Clause of its
25           own force, see, e.g., Vitek, 445 U.S., at 493, 100 S.Ct., at 1263–1264 (transfer to
             mental hospital), and Washington, 494 U.S., at 221–222, 110 S.Ct., at 1036–1037
26
             (involuntary administration of psychotropic drugs), nonetheless imposes atypical
27           and significant hardship on the inmate in relation to the ordinary incidents of prison
             life.
28

                                                        20
     Case 1:21-cv-00392-NONE-EPG Document 18 Filed 07/23/21 Page 21 of 29


 1                                                     ...
 2           We hold that Conner's discipline in segregated confinement did not present the
 3           type of atypical, significant deprivation in which a State might conceivably create
             a liberty interest. The record shows that, at the time of Conner's punishment,
 4           disciplinary segregation, with insignificant exceptions, mirrored those conditions
             imposed upon inmates in administrative segregation and protective custody. We
 5           note also that the State expunged Conner's disciplinary record with respect to the
             “high misconduct” charge nine months after Conner served time in segregation.
 6           Thus, Conner's confinement did not exceed similar, but totally discretionary,
 7           confinement in either duration or degree of restriction. Indeed, the conditions at
             Halawa involve significant amounts of “lockdown time” even for inmates in the
 8           general population. Based on a comparison between inmates inside and outside
             disciplinary segregation, the State's actions in placing him there for 30 days did not
 9           work a major disruption in his environment.
10
      Sandin, 515 U.S. at 483-87 (footnotes omitted).
11
             Additionally, “[p]rison disciplinary proceedings are not part of a criminal prosecution, and
12
      the full panoply of rights due a defendant in such proceedings does not apply.” Wolff, 418 U.S. at
13
      556. Wolff established five constitutionally mandated procedural requirements for disciplinary
14
      proceedings. First, “written notice of the charges must be given to the disciplinary-action
15
      defendant in order to inform him of the charges and to enable him to marshal the facts and
16
      prepare a defense.” Id. at 564. Second, “at least a brief period of time after the notice, no less
17
      than 24 hours, should be allowed to the inmate to prepare for the appearance before the
18
      [disciplinary committee].” Id. Third, “there must be a ‘written statement by the factfinders as to
19
      the evidence relied on and reasons’ for the disciplinary action.” Id. (quoting Morrissey v. Brewer,
20
      408 U.S. 471, 489 (1972)). Fourth, “the inmate facing disciplinary proceedings should be
21
      allowed to call witnesses and present documentary evidence in his defense when permitting him
22
      to do so will not be unduly hazardous to institutional safety or correctional goals.” Id. at 566.
23
      And fifth, “[w]here an illiterate inmate is involved [or] the complexity of the issue makes it
24
      unlikely that the inmate will be able to collect and present the evidence necessary for an adequate
25
      comprehension of the case, he should be free to seek the aid of a fellow inmate, or … to have
26
      adequate substitute aid … from the staff or from a[n] … inmate designated by the staff.” Id. at
27
      570.
28

                                                         21
     Case 1:21-cv-00392-NONE-EPG Document 18 Filed 07/23/21 Page 22 of 29


 1           However, “when prison officials initially determine whether a prisoner is to be segregated

 2    for administrative reasons due process only requires the following procedures: Prison officials

 3    must hold an informal nonadversary hearing within a reasonable time after the prisoner is

 4    segregated. The prison officials must inform the prisoner of the charges against the prisoner or

 5    their reasons for considering segregation. Prison officials must allow the prisoner to present his

 6    views.” Toussaint v. McCarthy, 801 F.2d 1080, 1100-01 (9th Cir. 1986) (footnote omitted),

 7    abrogated on other grounds, Sandin, 515 U.S. 472.

 8           C.      Due Process Legal Standards Re: False Rules Violation Reports

 9           The filing of a false rules violation report by a prison official against a prisoner is not a

10    per se violation of the prisoner’s constitutional rights. See Muhammad v. Rubia, 2010 WL

11    1260425, at *3 (N.D. Cal. Mar. 29, 2010), aff'd, 453 Fed. App'x 751 (9th Cir. 2011) (“[A]

12    prisoner has no constitutionally guaranteed immunity from being falsely or wrongly accused of
      conduct which may result in the deprivation of a protected liberty interest. As long as a prisoner is
13
      afforded procedural due process in the disciplinary hearing, allegations of a fabricated charge fail
14
      to state a claim under § 1983.”) (internal citation omitted.); Harper v. Costa, 2009 WL 1684599,
15
      at *2–3 (E.D. Cal. June 16, 2009), aff'd, 393 Fed. Appx. 488 (9th Cir. 2010) (“Although the Ninth
16
      Circuit has not directly addressed this issue in a published opinion, district courts throughout
17
      California ... have determined that a prisoner's allegation that prison officials issued a false
18
      disciplinary charge against him fails to state a cognizable claim for relief under § 1983.”).
19
             There are, however, two ways that allegations that an inmate has been subjected to a false
20
      disciplinary report can state a cognizable civil rights claim: (1) when the prisoner alleges that the
21
      false disciplinary report was filed in retaliation for her exercise of a constitutional right and (2)
22    when the prisoner alleges that she was not afforded procedural due process in a proceeding
23    concerning the false report. See Hines v. Gomez, 108 F.3d 265, 269 (9th Cir. 1997) (“[T]his court
24    has reaffirmed that prisoners may still base retaliation claims on harms that would not raise due
25    process concerns.”); Freeman v. Rideout, 808 F.2d 949, 951 (2d Cir. 1986) (holding that the filing
26    of a false disciplinary charge against a prisoner is not actionable under § 1983 if prison officials
27    provide the prisoner with procedural due process protections); Hanrahan v. Lane, 747 F.2d 1137,

28    1140–41 (7th Cir. 1984) (“[A]n allegation that a prison guard planted false evidence which

                                                          22
     Case 1:21-cv-00392-NONE-EPG Document 18 Filed 07/23/21 Page 23 of 29


 1
      implicates an inmate in a disciplinary infraction fails to state a claim for which relief can be
 2
      granted where the procedural due process protections ....”); see also Ellis v. Foulk, No. 14–cv–
 3
      0802 AC P, 2014 WL 4676530, at *2 (E.D. Cal. Sept. 18, 2014) (“Plaintiff’s protection from the
 4    arbitrary action of prison officials lies in ‘the procedural due process requirement[ ] ....’ ”)
 5    (quoting Hanrahan, 747 F.2d at 1140).
 6           Additionally, in the criminal context and in the context of certain administrative
 7    proceedings, deliberately false allegations can give rise to a due process claim where there was a
 8    resulting deprivation of liberty. Devereaux v. Abbey, 263 F.3d 1070, 1074-75 (9th Cir. 2001) (en

 9    banc) (“[T]here is a clearly established constitutional due process right not to be subjected to

10    criminal charges on the basis of false evidence that was deliberately fabricated by the

11    government.”); Costanich v. Dep't of Soc. & Health Servs., 627 F.3d 1101 (9th Cir. 2010)

12    (denying summary judgment on a fabrication of evidence claim against a defendant based on
      evidence that the defendant falsified evidence that was used in an administrative proceeding, and
13
      which led to the revocation of Plaintiff’s foster care license and loss of guardianship of two minor
14
      children); Chappell v. Bess, 2012 WL 3276984, at *22 (E.D. Cal. Aug. 9, 2012) (“The court
15
      finds that plaintiff has alleged the deprivation of a cognizable liberty interest based on his
16
      allegations that, as a result of defendants’ alleged fabrication of evidence, plaintiff was subjected
17
      to unwarranted disciplinary proceedings and criminal prosecution, and was retained in
18
      administrative segregation for more than two years, the latter, particularly if unwarranted,
19
      constituting an atypical and significant hardship ... in relation to the ordinary incidents of prison
20
      life.” (alteration in original) (citation and internal quotation marks omitted)).
21
              “To prevail on a § 1983 claim of deliberate fabrication, a plaintiff must prove that (1) the
22
      defendant official deliberately fabricated evidence and (2) the deliberate fabrication caused the
23
      plaintiff’s deprivation of liberty. To establish the second element of causation, the plaintiff must
24
      show that (a) the act was the cause in fact of the deprivation of liberty, meaning that the injury
25
      would not have occurred in the absence of the conduct; and (b) the act was the ‘proximate cause’
26
      or ‘legal cause’ of the injury, meaning that the injury is of a type that a reasonable person would
27
      see as a likely result of the conduct in question.” Spencer v. Peters, 857 F.3d 789, 798 (9th Cir.
28

                                                          23
     Case 1:21-cv-00392-NONE-EPG Document 18 Filed 07/23/21 Page 24 of 29


 1    2017) (citations omitted). In addition, a plaintiff must wait until the criminal case finishes before

 2    bringing the action. McDonough v. Smith, 139 S. Ct. 2149, 2156 (2019) (holding an acquitted

 3    plaintiff “could not bring his fabricated-evidence claim under § 1983 prior to favorable

 4    termination of his prosecution”).2

 5             D.       Analysis

 6             Here, Plaintiff asserts a Fourteenth Amendment procedural due process claim against

 7    Defendants Gamboa, Sanders, Babb, and Gallegher. Plaintiff alleges that he was placed in

 8    administrative segregation without being provided a CDCR 114-D or other notice of the charges

 9    against him. Plaintiff also alleges that Captain Babb and T. Sanders fabricated and falsified

10    statements to be able to issue RVR 115 and place Plaintiff in administrative segregation and to

11    prosecute him without due process of law.

12             The Court finds that Plaintiff’s allegations regarding his placement in administrative

13    segregation due not state a cognizable due process claim. Plaintiff does not allege any facts

14    pertaining to his disciplinary hearing or any violations of the procedural requirements for

15    disciplinary hearings under Wolff. As noted above, under Toussaint, segregation for

16    administrative reasons only requires prison officials to hold a non-adversarial hearing within a

17    reasonable time, to inform the prisoner of the charges or reasons for considering segregation, and

18    to allow the prisoner to present his views. Here, Plaintiff alleges that his due process rights were

19    infringed because he did not receive a CDCR Form 114 and was not notified of the charges

20    against him when placed in administrative segregation. However, Plaintiff also alleges that,
21    approximately two or three days after he returned from the hospital and was placed in

22    administrative segregation, he was asked if he wanted staff assistance to investigate an assault on

23    a peace officer with a weapon. Approximately seven or eight days later, on June 21, 2019,

24    2
        While neither the Ninth Circuit nor Supreme Court have clearly addressed it, it is likely that the criminal case must
      end in a plaintiff’s favor. In McDonough, the Supreme Court suggested without holding that was a requirement. See
25    id. at 2156, 2160 (“As already explained, McDonough’s claim remains most analogous to a claim of common-law
      malicious prosecution, even if the two are not identical. Heck explains why favorable termination is both relevant and
26    required for a claim analogous to malicious prosecution that would impugn a conviction, and that rationale extends to
      an ongoing prosecution as well: The alternative would impermissibly risk parallel litigation and conflicting
27    judgments. If the date of the favorable termination was relevant in Heck, it is relevant here.” (citations omitted)). But
      the Supreme Court noted it was not deciding the contours of a fabricated evidence claim. See id. at 2155 n.2. It
28    appears the Ninth Circuit has not squarely addressed the issue.


                                                                  24
     Case 1:21-cv-00392-NONE-EPG Document 18 Filed 07/23/21 Page 25 of 29


 1    Plaintiff was taken to I.C.C. and Defendants Gamboa and Gallagher, along with Captain Campa,

 2    told Plaintiff that he was secured in administrative segregation for assault on a peace officer.

 3    Thus, Plaintiff alleges that he was, in fact, notified of the charges against him shortly after being

 4    placed in administrative segregation. Instead, Plaintiff’s due process claim is premised on prison

 5    officials’ failure to explain the factual basis for the charges against him. However, Wolff and

 6    Toussaint do not require prison officials to provide notice on a particular form or to explain the

 7    factual bases for any charges upon placement in administrative segregation. Therefore, Plaintiff

 8    has failed to allege a procedural due process violation arising out of his placement in

 9    administrative segregation.

10            Plaintiff’s allegations that Captain Babb and T. Sanders fabricated and falsified statements

11    against him also do not amount to a cognizable constitutional violation. Plaintiff can state a

12    constitutional claim only if (1) the false allegations were made in retaliation for Plaintiff

13    exercising his constitutional rights, (2) he was not afforded procedural due process in a

14    proceeding concerning the false report, or (3) the false statement was used to subject Plaintiff to a

15    criminal proceeding in accordance with Devereaux.

16            The SAC does not allege that Captain Babb and T. Sanders created the false rules

17    violation report in retaliation for exercising a constitutional right. Instead, Plaintiff alleges that he

18    was not afforded procedural due process in a proceeding concerning the false report. Specifically,

19    the SAC alleges that Plaintiff was not informed of the criminal charges against him and was not

20    told that criminal prosecution had been initiated. However, as noted above, the facts alleged in the
21    SAC establish that Plaintiff was notified of the charges against him and Plaintiff’s due process

22    claim is actually based upon a failure to explain the underlying facts for those charges, which

23    does not state a cognizable procedural process claim. Plaintiff further alleges that he was told that

24    the case had been referred to the prosecutor’s office on July 23, 2019, and Plaintiff’s criminal

25    lawyer provided him with the complaint on March 11, 2020. According to the SAC, the criminal

26    proceedings are still ongoing. The facts alleged in the SAC accordingly do not support Plaintiff’s
27    statements that he was not notified of the criminal charges against him or of the initiation of

28    prosecution.

                                                          25
     Case 1:21-cv-00392-NONE-EPG Document 18 Filed 07/23/21 Page 26 of 29


 1             Additionally, because the SAC alleges that the criminal proceedings arising out of the

 2    false rules violation report have not ended in his favor, Plaintiff fails to adequately allege a

 3    Devereaux deliberate fabrication claim.

 4             Finally, although the SAC does not allege any procedural defects in connection with a

 5    disciplinary hearing as noted above, Plaintiff requests restoration of “all Prison’s [credit] time

 6    that has been [taken] Regarding R.V.R. 115 of 6/12/19.” Challenges to disciplinary proceedings

 7    that result in the loss of good time credits,3 and necessarily affect the duration of an inmate's

 8    sentence, must be filed as a writ of habeas corpus (subject to exhaustion and other requirements

 9    for such petitions), rather than a § 1983 action. See Edwards v. Balisok, 520 U.S. 641, 646 (1987)

10    (§ 1983 claim not cognizable because allegations of procedural defects and a biased hearing

11    officer implied the invalidity of the underlying prison disciplinary sanction of loss of good-

12    time credits); cf. Ramirez v. Galaza, 334 F.3d 850, 858 (9th. Cir. 2003) (holding that the

13    favorable termination rule of Heck and Edwards does not apply to challenges to prison

14    disciplinary hearings where the administrative sanction imposed does not affect the overall length

15    of confinement and, thus, does not go to the heart of habeas); see also Wilkerson v. Wheeler, 772

16    F.3d 834 (9th Cir. 2014) (discussing loss of good-time credits); Nettles v. Grounds, 830 F.3d 922,

17    934–35 (9th Cir. 2016) (discussing the impact of a prison disciplinary violations in determining

18    suitability for parole).

19             In light of the foregoing, the Court finds that Plaintiff fails to state cognizable claims for

20    violation of Plaintiff’s Fourteenth Amendment procedural due process rights.
21             F.       False Injury Reports

22             As noted above, filing false allegations by itself does not violate a prisoner’s

23    constitutional rights so long as (1) the prisoner receives procedural due process before there is a

24    deprivation of liberty as a result of false allegations, and (2) the false allegations are not in

25    retaliation for the prisoner exercising constitutional rights. Hackworth v. Arevalos, 2020 WL

26    8834886, at *4 (E.D. Cal. June 29, 2020) (citing Hines v. Gomez, 108 F.3d 265, 269 (9th Cir.
27
      3
       A loss of good time credits might not affect the duration of Plaintiffs sentence if he was facing an indeterminate
28    sentence of life without possibility of parole, but there are no indications this is the case.


                                                                 26
     Case 1:21-cv-00392-NONE-EPG Document 18 Filed 07/23/21 Page 27 of 29


 1    1997), and Hanrahan v. Lane, 747 F.2d 1137, 1140-41 (7th Cir. 1984)); Harper, 2009 WL

 2    1684599, at *2–3.

 3             Plaintiff alleges that Defendants Ibarra, Camacho, Argon, and Boyd failed to truthfully fill

 4    out required forms about Plaintiff’s injury and provided false medical reports to Plaintiff’s

 5    doctors. Plaintiff does not allege that he was deprived of any liberty interest in connection with

 6    the false reports. For instance, he does not allege that he was sent to solitary confinement or

 7    received any punishment based on the injury reports. Plaintiff also does not allege that the false

 8    allegations were in retaliation for exercising his constitutional rights; rather, he alleges that the

 9    false reports were written to protect prison staff from repercussions. Therefore, the Court finds

10    that Plaintiff does not state a claim for violation of his constitutional rights based on the false

11    injury reports.

12             G.       State Law Claims

13             California’s Government Claims Act4 requires that a claim against the State5 or its

14    employees “relating to a cause of action for death or for injury to person” be presented to the

15    California Victim Compensation and Government Claims Board, formerly known as the State

16    Board of Control, no more than six months after the cause of action accrues. Cal. Gov’t Code §§

17    905.2, 910, 911.2, 945.4, 950-950.2. Presentation of a written claim, and action on or rejection of

18    the claim, are conditions precedent to suit. State v. Superior Court of Kings County (Bodde), 32

19    Cal.4th 1234, 1245 (Cal. 2004); Mangold v. California Pub. Utils. Comm’n, 67 F.3d 1470, 1477

20    (9th Cir. 1995). To state a tort claim against a public entity or employee, a plaintiff must allege
21    compliance with the Government Claims Act. Bodde, 32 Cal.4th at 1245; Mangold, 67 F.3d at

22    1477; Karim-Panahi v. Los Angeles Police Dept., 839 F.2d 621, 627 (9th Cir. 1988).

23             Plaintiff alleges state law claims for negligence, assault, and battery against various

24    defendants. However, Plaintiff does not allege he complied with the Government Claims Act.

25
      4
       This Act was formerly known as the California Tort Claims Act. City of Stockton v. Superior Court, 42 Cal. 4th
26    730, 741-42 (Cal. 2007) (adopting the practice of using Government Claims Act rather than California Tort Claims
      Act).
27
      5
       “ ‘State’ means the State and any office, officer, department, division, bureau, board, commission or agency of the
28    State claims against which are paid by warrants drawn by the Controller.” Cal. Gov’t Code § 900.6.


                                                                27
     Case 1:21-cv-00392-NONE-EPG Document 18 Filed 07/23/21 Page 28 of 29


 1    Therefore, the Court finds that the SAC fails to state claims for negligence, assault, and battery.

 2    V.       CONCLUSION, RECOMMENDATIONS, AND ORDER

 3             The Court has screened Plaintiff’s Second Amended Complaint and finds that Plaintiff’s

 4    claims against Defendants Hernandez, Hubbard, Huerta, Cathey, Wolf, and Allison for excessive

 5    force in violation of the Eighth Amendment and against Defendants Hernandez, Hubbard,

 6    Ravijot, Ibarra, Camacho, Argon, Ramadan, and Boyd for deliberate indifference to serious
      medical needs in violation of the Eighth Amendment should proceed past screening.6 The Court
 7
      also finds that all other claims and defendants should be dismissed.
 8
               The Court previously explained to Plaintiff the deficiencies in his complaint, provided
 9
      Plaintiff with relevant legal standards, and provided Plaintiff an opportunity to amend his
10
      complaint. As Plaintiff filed his Second Amended Complaint with the benefit of the information
11
      provided by the Court, it appears that further leave to amend would be futile.
12
               Accordingly, based on the foregoing, it is HEREBY RECOMMENDED that:
13
               1. This case proceed on Plaintiff’s claims against Defendants Hernandez, Hubbard,
14
                   Huerta, Cathey, Wolf, and Allison for excessive force in violation of the Eighth
15
                   Amendment and against Defendants Hernandez, Hubbard, Ravijot, Ibarra, Camacho,
16                 Argon, Ramadan, and Boyd for deliberate indifference to serious medical needs in
17                 violation of the Eighth Amendment;
18             2. All other claims and defendants be dismissed for failure to state a claim upon which
19                 relief may be granted; and
20             3. The Clerk of Court be directed to terminate M. Gamboa, Kern Klark, Babb, and A.
21                 Arisco as defendants on the docket and to add Kathleen Allison, Gill Ravijot, Ibarra

22                 Jaime, Camacho Emilia, Argon Lorena, Ramadan Amr., and Boyd Donnie as

23                 defendants on the docket.

24             These findings and recommendations will be submitted to the United States district judge

25    assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(1). Within twenty-one

26
      6
        As discussed above, the TAC alleges that criminal charges are pending against Plaintiff but the nature and
27    circumstances of these charges are unclear. Plaintiff’s claims may be barred or subject to stay to the extent they are
      the subject of a pending criminal proceeding. Defendants, once they are served, may file any appropriate motions if
28    they choose.


                                                                 28
     Case 1:21-cv-00392-NONE-EPG Document 18 Filed 07/23/21 Page 29 of 29


 1    (21) days after being served with these findings and recommendations, Plaintiff may file written

 2    objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

 3    Findings and Recommendations.” Plaintiff is advised that failure to file objections within the

 4    specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834,

 5    838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
              Additionally, IT IS ORDERED that the Clerk of Court is directed to assign a district judge
 6
      to this case.
 7

 8
      IT IS SO ORDERED.
 9

10        Dated:      July 23, 2021                            /s/
                                                        UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                       29
